Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT/COMMENT
This application is in condition for allowance except for the presence of claims 13-20 are  directed to inventions non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancelled Claims 13-20
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Suzuki et al. (US 2010/0320631), Mutoh (US 2012/0292799), and Washiya (US 2012/0029110) are considered the closest prior art of record. 
Suzuki et al. (US’631) teach an imprinting method of forming a pattern of an imprint material (resist 150) on a substrate (wafer 2A) using a mold (first template 3A and/ or second template 3B) (Figs. 1, 3A-4A; [0020]), comprising a supply step of supplying the imprint material on the substrate [0042]; a pattern forming step of forming the pattern by bringing a concave and convex pattern of the mold into contact with the imprint material of a predetermined shot region on the substrate after supplying the imprint material (Figs. 1, 4B; [0044]).
US’631 further teaches a foreign particle detection step for detecting whether a foreign particle is present on the surface of the substrate (Fig. 3A-3C; 5, 7). US’631 does not teach pressing a foreign particle if a foreign particle is present on the surface of the substrate in a predetermined shot region. However, it suggests that a foreign particle is not necessarily present [0024, 0034, 0048]. It would have been obvious to a person of ordinary skill in the art at the time to perform the method of US’631 and performing no foreign particle pressing step when a foreign particle is not present (i.e. not detected in an inspection step), because US’631 suggests that there may be no foreign particle on a substrate which would require corrective matters and US’631 requires a pressing step only when a foreign particle is present (i.e. detected as present).
Mutoh (US’799) teaches a supply step of supplying an imprint material 8 to a substrate film 2 (Claim 1); a pattern forming step of forming a pattern by bringing a concave and convex pattern of a mold into contact with the imprint material (Figs. 1A-1C, 1E; [0020]). US’799 further teaches pressing and removing a foreign particle from the surface of imprint material (Figs. 1A-1C; [0016]), but fails to teach any protrusion, since particles are removed and are not pressed onto or into a substrate.
Washiya et al. (US 2012/0029110) teach a supply step of supplying an imprint material to a substrate [0019, 0035]; a pattern forming step of forming a pattern by bringing a concave and convex pattern of a mold into contact with the imprint material (Figs. 1B-1E; [0036-0040]). US’110 further teaches pressing a foreign particle on the surface of the substrate [0042], but fails to teach that particles protrude from imprint material or by how much.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712